DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of 
Within Species Group 1, the particular combination of "electrocardiogram; ballistocardiogram; and at least one of skin conductance or skin resistance" 
Within Species Group 2, the particular combination of "respiratory rate; at least one of heart rate, pacemaker edge detection, or R-R interval; at least one of hydration level, stress level, or neurological response; and blood pressure" 
Species 3B: the surface of the respective subject is over a mastoid region of the neck of the respective subject 
without traverse in the reply filed on January 31, 2022 is acknowledged.
Claims 2-4, 8-9 and 21-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (specifically for not falling within the elected combinations of Species Groups 1 and/or 2 above), there being no allowable generic or linking claim. 
	Claims 1, 11-13, 15-20 are elected and examined on the merits below.


Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/812,696, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  At a minimum, this prior-filed application fails to provide support for measuring “at least one of skin conductance or skin resistance” and “at least one of hydration level, stress level, or neurological response” or “pacemaker edge detection, or R-R interval” recited in independent claims 1, 15 and 19. The respective dependent claims of each of these also lack support for the same reason.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0029890 A1 to Stump et al. (hereinafter “Stump”) in view of US 2019/0180879 A1 to Jain et al. (hereinafter “Jain”).
Regarding Claims 15 and 19-20, Stump teaches:
A computer-implemented method for automated triage prioritization, the method comprising, on a mobile communication and display device (see e.g. claim 1 of Stump which recites nearly identical claim language): 
communicating with a plurality of monitoring devices via a network to receive a plurality of electronic signals regarding a plurality of subjects (see e.g. claim 1 of Stump which recites nearly identical claim language), the received plurality of electronic signals corresponding to: 
a respective plurality of real-time physiological parameters monitored by each of the plurality of monitoring devices at a surface of the respective subject (see e.g. claim 1 of Stump which recites nearly identical claim language), wherein the respective plurality of real-time physiological parameters comprise electrocardiogram (see e.g. Para. 47); ballistocardiogram (see e.g. Para. 44); and blood pressure (see e.g. Para. 44); and 
generating respective machine readable values and respective human readable values indicative of respective physiological signs corresponding to the respective plurality of monitored physiological parameters for each of the plurality of subjects using the received electronic signals (see e.g. claim 1 of Stump which recites nearly identical claim language), wherein the plurality of physiological signs comprise respiratory rate (see e.g. Para. 44); at least one of heart rate, pacemaker edge detection, or R-R interval (see e.g. “heart rate sensor” in Para. 42), 
generating a respective prognosis score for each of the plurality of subjects using the generated respective machine readable values (see e.g. claim 1 of Stump which recites nearly identical claim language); 
generating a triage prioritization order for the plurality of subjects using the generated prognosis scores (see e.g. claim 1 of Stump which recites nearly identical claim language); and
5ATTORNEY DOCKET NO. T4114-00002 in response to generating the triage prioritization order for the plurality of subjects, changing a display of the respective generated human readable values for the plurality of subjects (see e.g. claim 1 of Stump which recites nearly identical claim language).

	Stump fails to specifically teach measuring “at least one of skin conductance or skin resistance” and “at least one of hydration level, stress level, or neurological response.” Another reference, Jain, teaches a similar system for triaging multiple patients including a wearable device which can measure a variety of physiological signals including skin conductance and stress (see Para. 48 of Jain). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Stump to further measure skin conductance and stress, as taught by Jain, because it would enhance Stump’s overall usefulness and versatility by providing additional useful diagnostic information about the patient.

	Regarding Claim 16, see e.g. claim 7 of Stump.

	Regarding Claim 17, see e.g. claim 11 of Stump.

	Regarding Claim 18, see e.g. claim 17 of Stump.

Claims 1 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Stump in view of Jain in view of US 2012/0203077 A1 to He et al. (hereinafter “He”).
	Regarding Claim 1, Stump in view of Jain teaches the limitations of claims 15 and 19 as discussed above, which are also found in claim 1 in nearly identical language. However, Stump in view of Jain fails to specifically teach that a respective portion of the monitoring device is configured for deployment over a mastoid region of the neck. Another reference, He, teaches a related wearable diagnostic device which fits over the mastoid region of the wearer’s neck and measures various vital signs including e.g. ECG and BCG (see the abstract, Paras. 6, 9, 11-15 of He). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Stump in view of Jain to position the monitoring device over the wearer’s mastoid region, as taught in He, because He demonstrates that this was a known suitable surface for measuring various vital signs.

	Regarding Claim 11, see e.g. claims 1, 4 and 12 of Stump.

	Regarding Claim 12, see e.g. claims 12 and 19 of Stump.

	Regarding Claim 13, see e.g. claim 7 of Stump.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247. The examiner can normally be reached Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN R DOWNEY/Primary Examiner, Art Unit 3792